Citation Nr: 0927813	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  04-07 653A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The Veteran served on active duty with the Coast Guard from 
June 30, 1945 to August 15, 1945.  He had certified ocean 
going service from June 30, 1945 to July 20, 1945 and from 
June 21, 1945 to August 15, 1945.  He died in April 1967.  
The appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  

The Board notes that the Veteran's original claim was 
previously remanded for further development by the Board in 
2007 and July 2008.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in April 1967; according to the death 
certificate, the immediate cause of death was agranulocytosis 
due to Hodgkin's disease.  No other significant conditions 
were listed as contributing to death.

2. At the time of the Veteran's death, the Veteran was not 
service connected for any condition. 

3. The evidence does not show that a disability that was the 
cause or contributing cause of the Veteran's death is related 
to the Veteran's service.  Hodgkin's disease was not related 
to an incident of service or to a service-connected 
disability.  Hodgkin's disease was not demonstrated within 1 
year of separation from active service.

CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1310 
(West 2002); 38 C.F.R. §§ 3.303, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate form or completeness of the application.  VA 
notified the Veteran in April 2003, August 2007, and October 
2008 of the information and evidence needed to substantiate 
and complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant and notice of what 
part the VA will attempt to obtain.  VA has fulfilled its 
duty to assist the claimant in obtaining identified and 
available evidence needed to substantiate a claim, and as 
warranted by law, affording VA examination.  VA informed the 
claimant of the need to submit all pertinent evidence in 
their possession, and provided adequate notice of how 
disability ratings and effective dates are assigned.  While 
the appellant may not have received full notice prior to the 
initial decision, after notice was provided the claimant was 
afforded a meaningful opportunity to participate in the 
adjudication of the claims, and the claim was readjudicated.  
The claimant was provided the opportunity to present 
pertinent evidence and testimony.  In sum, there is no 
evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.




Analysis

The appellant contends that the Veteran's Hodgkin's disease 
that resulted in the Veteran's death in 1967 had its onset 
during his active service.  

To establish service connection for the cause of the 
Veteran's death, the evidence must show that a service-
connected disability was either the principal cause or 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

The Veteran died on April [redacted], 1967.  The death certificate 
reflects that the immediate cause of death was 
agranulocytosis due to Hodgkin's disease (disseminated).  No 
other significant conditions were listed as contributing to 
the death.  

At the time of the Veteran's death, it does not appear that 
the Veteran had any service-connected conditions.  The 
Veteran never established service connection for Hodgkin's 
disease or any other disability.

The appellant contends that the Veteran's Hodgkin's disease 
had his onset during his active service.  

Unfortunately, the Veteran's service treatment records, if 
any, are unavailable for review.  An October 2006 PIES 
response to a request for medical records indicated that a 
record for the Veteran could not be identified without a 
service number.  A January 2007 letter informed the appellant 
to submit the Veteran's service number.  The appellant did 
not respond.  

Post remand correspondence asked the appellant to provide the 
names, addresses and approximate dates of all VA and non-VA 
health care providers for the Veteran from his discharge from 
service until his death in 1967.  The correspondence also 
specifically asked the appellant to provide any information 
on the Veteran's treatment at Beth Israel Hospital and 
treatment by the Public Health Service.  A November 2008 
letter to the appellant asked for authorization to obtain 
records from the Public Health service.  To date, the 
appellant has not responded, and as such, those records are 
unavailable for review.

Review of the available post-service medical records reflects 
treatment for Hodgkin's disease.  An undated private 
treatment record indicated previous radiation treatment in 
1945.  However, a March 1966 record indicated that the 
Veteran was somewhat vague as to the exact dates of his 
previous treatment, but noted that the Veteran had Hodgkin's 
disease for many years, with treatments in about 1945 and 
1949.  

While the VA has not referred the Veteran's claims file for 
review by a VA medical professional, the Board finds that 
based on the evidence of record; there is no competent 
medical evidence of record suggesting that the Veteran's 
Hodgkin's disease noted on his death certificate was related 
to his active service.

An opinion is "necessary" under 38 U.S.C.A. § 5103A(d) when: 
(1) there is competent evidence that the Veteran has a 
current disability, or persistent or recurrent symptoms of a 
disability (or, in the present case, a post-service 
disability contributing to cause death); (2) there is 
evidence establishing that the Veteran suffered an event, 
injury or disease in service or has a disease or symptoms of 
a disease within a specified presumptive period; (3) there is 
an indication the current (or, in this case, the death- 
causing) disability or symptoms may be associated with 
service; and (4) there is not sufficient medical evidence to 
make a decision.  See 38 U.S.C.A. § 5103A(d). In this case, 
however, there is no evidence linking the Veteran's noted 
disease to service and no reasonable possibility that a VA 
opinion would result in findings supporting the appellant's 
contentions.  Accordingly, the Board finds that an etiology 
opinion is not "necessary."  See generally Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).  Moreover, as the Veteran did 
not have 90 days of active duty, he is not entitled to the 
one year presumptive period for certain diseases.

The only evidence of record supporting the appellant's claim 
is her own lay opinion.  The Board is empathetic with the 
appellant in view of the Veteran's death.  Nonetheless, 
competent medical evidence is still required to support the 
appellant's claim.  Opinions as to etiology are within the 
realm of medical personnel and not laypersons, such as the 
appellant.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494- 
95 (1992).  

Accordingly, the preponderance of the evidence is against the 
claims for service connection for cause of death.  As there 
is not an approximate balance of positive and negative 
evidence regarding the merits of the appellant's claim that 
would give rise to a reasonable doubt in favor of the 
appellant, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 5-56 (1990).


ORDER

Service connection for the cause of the Veteran's death is 
denied.

____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


